Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 26, 1999 (People v Xao He Lu, 260 AD2d 997 [1999]), affirming a sentence of the Supreme Court, Kings County, imposed October 25, 1996.
*508Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Ritter, Santucci and Florio, JJ., concur.